Exhibit 10.53

 

LOGO [g685340g88u43.jpg]

September 25, 2013

Mr. Jay L. Dubiner

105 Fifth Avenue

Apt. 5E

New York, NY 10003

Dear Jay:

I am pleased to provide this letter confirming our offer of employment with
Vince, LLC, a wholly owned subsidiary of Kellwood Company (“Company”), for the
position of Senior Vice President, General Counsel and Secretary, with an
expected start date of Monday, September 30, 2013. The terms of the employment
offer are as follows:

Reporting Relationship

You will report directly to the CEO of Vince, LLC.

Base Salary and Incentive Bonus

Your annual base salary will be $425,000. You will participate in the Company’s
annual incentive bonus plan with a target bonus opportunity of 40% of your
annual base salary, or $170,000, based on annual performance targets established
each year. The maximum bonus potential is equal to 200% of such target bonus.
Your bonus will be pro-rated to reflect your length of service in the current
year, provided, however, that your bonus for fiscal year 2013 shall not be less
than $100,000.

Equity Package

You will be recommended to the Board for approval of a grant of 2,000 shares of
Non-Voting, Non-Qualified Stock Options, as a participant in the stock option
plan adopted by the Company. Any options granted to you under the stock option
plan will vest over a five year period at a rate of 20% per year, with the first
20% vesting on the first anniversary of your first day of employment with the
Company. In addition, your options will vest on a sale of the Company or other
change of control as defined in the plan. Participation in this plan requires
approval by our board of directors, which is in process at this time.

The exercise price will be set at the fair market value of the stock at the time
of the grant. The official grant agreement, which will cover the exercise price,
vesting schedule, expiration rules, and other terms and conditions, will be
provided at the time of the grant.

Benefits

You will be entitled to participate in and receive benefits under any existing
employee benefit plans or similar arrangements generally available for employees
at the Senior Vice President level as such benefits may change from time to
time, including medical, dental, and vision

 

1



--------------------------------------------------------------------------------

LOGO [g685340g88u43.jpg]

 

coverage, 401k, disability, and life insurance. You will accrue four (4) weeks
of vacation per annum and all paid holidays in accordance with the Company’s
standard vacation and holiday policies. In accordance with the Company’s
clothing allowance policy, you will receive a $6,000 clothing allowance per
fiscal year.

You may be requested, from time to time, and for reasonable periods of time, to
travel and all travel will be at the sole cost of the Company and will be paid
or reimbursed by the Company in accordance with the Company’s Travel &
Entertainment Policy as in effect from time to time.

Severance

If your employment is terminated by the Company without “cause” (as such term is
defined in the Company’s stock option plan), then subject to the execution of a
satisfactory release by you, you will receive severance payments, equivalent to
your then current base rate of pay, for the next twelve (12) months or until
other employment is earlier secured. If you are, as of the termination date,
enrolled in the Company’s medical and dental plans, then you will continue to
receive medical and dental coverage in accordance with the Company’s plans that
are then in place until the end of the salary continuation period or, at the
Company’s option, coverage under another medical and/or dental plan.

Restrictive Covenants

Non-Compete. During your employment and for a period of six (6) months
thereafter you shall not directly or indirectly (i) source, manufacture,
produce, design, develop, promote, sell, license, distribute, or market anywhere
in the world (the “Territory”) any contemporary apparel, accessories or related
products (“Competitive Products”) or (ii) own, manage, operate, be employed by,
or participate in or have any interest in any other business or enterprise
engaged in the design, production, distribution or sale of Competitive Products
anywhere in the Territory; provided, however, that nothing herein shall prohibit
you from being a passive owner of not more than five percent (5%) of the
outstanding stock of any class of securities of a corporation or other entity
engaged in such business which is publicly traded, so long as you have no active
participation in the business of such corporation or other entity. This
paragraph will not apply and will not be enforced by the Company with respect to
post-termination activity by you that occurs in California or in any other state
in which this prohibition is not enforceable under applicable law.
Notwithstanding the foregoing, nothing herein shall prohibit you, after the
termination of your employment, from the practice of law for any client or in
respect of any industry or business.

Non-solicit, Non-interference. During your employment and for a period of 12
months thereafter you shall not, except in furtherance of your duties during
your employment with the Company, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, (A) solicit or
induce any employee, consultant, representative or agent of the Company or any
of its affiliates, to leave such employment or retention or to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee,
consultant, representative or agent, or take any action to materially assist or
aid any other person, firm corporation or other entity in identifying, hiring or
soliciting any such employee, consultant, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the

 

2



--------------------------------------------------------------------------------

LOGO [g685340g88u43.jpg]

 

Company or any of its affiliates and their respective customers, suppliers,
vendors, joint venturers, distribution partners, franchisees, licensors,
licensees or any other business relation of the Company or its affiliates. Any
person described in subparagraph (A) above shall be deemed covered by this
paragraph while so employed or retained and for a period of six (6) months
thereafter, unless such person’s employment has been terminated by the Company.

Non-disparagement. During your period of employment and thereafter, you shall
not make any negative comments or otherwise disparage the Company or any of its
affiliates or any of the Company’s or its affiliates’ officers, directors,
employees, shareholders, agents, products or business, or take any action,
including making any public statements or publishing or participating in the
publication of any accounts or stories relating to any persons, entities,
products or businesses which negatively impacts or brings such person, entity,
product or business into public ridicule or disrepute except if testifying
truthfully under oath pursuant to subpoena or other legal process, in which
event you agree to provide the Company, as appropriate, with notice of subpoena
and opportunity to respond.

Compliance with Law

This letter is intended to comply with applicable law. Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code (“409A”), and, specifically, with the
separation pay and short term deferral exceptions of 409A. Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a
“separation from service” under 409A and only in a manner permitted by 409A. For
purposes of 409A, the right to a series of installment payments under this
letter shall be treated as a right to a series of separate payments. In no event
may you, directly or indirectly, designate the calendar year of a payment. All
reimbursements and in-kind benefits provided in this letter shall be made or
provided in accordance with the requirements of 409A (including, where
applicable, the reimbursement rules set forth in the regulations issued under
409A). If you are a “specified employee” of a publicly traded corporation on
your termination date (as determined by the Company in accordance with 409A), to
the extent required by 409A, separation pay due under this letter will be
delayed for a period of six months. Any separation pay that is postponed because
of 409A will be paid to you (or, if you die, your beneficiary) within 30 days
after the end of the six-month delay period.

Miscellaneous

Please be advised that the offer is contingent upon the favorable outcome of
security, background and reference checks. Also please be advised that your
employment is for an indefinite period and is terminable at the will of either
the Company or you, with or without cause at any time, subject only to such
limitations as may be imposed by law and/or the terms of this letter. This offer
of employment is contingent on you not being subject to any restrictive
covenants which would impact your ability to perform the services contemplated
(or you having delivered to us an effective waiver thereof). By signing below,
you are confirming to us that you are not presently subject to or otherwise
bound by a non-compete, confidentiality or other restriction with any person or
company with respect to any prior or existing employment, investment or other
relationship, that would affect your ability to perform your duties as Senior
Vice President and General Counsel to the Company.

 

3



--------------------------------------------------------------------------------

LOGO [g685340g88u43.jpg]

 

We will send orientation and benefit plan enrollment materials to your home
address that you should read and complete prior to your first day. Two voided
checks will also be required to set-up your direct deposit account for payroll.
Please bring the entire packet and requested documentation with you on your
first day.

I am excited about you joining our team and look forward to working with you.
Please sign a copy of this letter to acknowledge your agreement with its
conditions and return to me as soon as possible.

Sincerely,

/s/ Jill Granoff                                

Jill Granoff

CEO

 

Accepted:

 

/s/ Jay L. Dubiner

     

9/26/13

     Jay L. Dubiner       Date   

 

4